DETAILED ACTION
1	This action is responsive to the amendment filed on August 03, 2022.
2	Claims 1-6, 8-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa et al. (US’ 751 A1) for the reasons set forth in the previous Office action that mailed on May 20, 2022.
3	Claims 11 and 12 maintained rejected under 35 U.S.C. 103 as being unpatentable over Mustafa et al. (US’ 751 A1) in view of Hammer (US’ 190 A1) for the reasons set forth in the previous Office action that mailed on May 20, 2022.
 4	Claims 7 and 13 maintained objected for the reasons set forth in the previous Office action that mailed on May 20, 2022.
5	Claims 22 and 23 are allowed because the closest prior of record (US’ 751 A1) does not teach or disclose the claimed conditioning agent PEG-8 dimethicone as recited in claim 22 and PEG-40 hydrogenated castor oil in the claimed amount as recited in claim 23.
Response to Applicant’s Arguments
6	Applicant's arguments filed on 8/03/2022 have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Mustafa et al. (US’ 751 A1), applicant argued that Mustafa teaches a clear demarcation in the concentration of the starch used based on the nature of the starch wherein the rice starch must be used in a higher concentration (e.g., at least 10 wt.%). The applicant also argued that the person of the ordinary skill in the art would have recognized this as teaching away from using rice starch in any amount less than 10 wt.% and thus, in the light of the foregoing, and based on the teaching of Mustafa as a whole, the person ordinary skill in the art would have had no reasonable expectation of success in modifying Mustafa to use rice starch in any amount less than 10 wt.%, and certainly not in the presently claimed amount of 1-8% by weight based on the total weight of the composition.  
The examiner respectfully disagrees with the above arguments because of the following reasons:
 Mustafa (US’ 751 A1) clearly teaches and discloses a dry shampoo composition comprising sebum-absorbing powder (solid phase) to absorb the oily and waxy substance from hair (see page 1, paragraph, 0015), wherein the sebum-absorbing powder includes starch material  to function as an oil absorber ( cleaning agent) and wherein the starch material include rice starch in the amount of from about 10 wt.% which is close the upper limit of the claimed percentage range (about 8 wt.%) as recited in claim 1 (see page 2, paragraphs, 0016 and 0020).  
Therefore, if range of the prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Wooddruff 16 USPQ 2d 1934 (Fed. Cir 1990); Titanium Metals Corp. V. Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA). In this case the prior art composition and the claimed composition use rice starch as a cleaning agent for absorbing oily and waxy substances from human hair and, thus, one would not expect a difference in properties. 
Also, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051. 
Further, as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the upper limit of about 8 wt% rice starch of the present claim 1 may be considered to read on the lower limit of about 10 wt% rice starch of the prior art reference of Mustafa (US’ 751 A1).
Furthermore, as the optimization of results, a patent will not be granted based upon the optimization of result effective variable when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Mustafa et al. (US’ 751 A1) in view of Hammer (US’ 190 A1), the examiner has already mentioned above, that there are no deficiencies in the rejection based on Mustafa with regards to the amount of rice starch in the claimed composition and therefore, Hammer is not used to cure the deficiencies of the amount of rice starch in the claimed composition. 
Based on the above reasons, the examiner believes that a prima facie case of obviousness has been established.
In this case applicants have not shown on record the criticality of the claimed percentage amount of the rice starch in the claimed composition.
7	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761